Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With regards to claim 5, the corresponding 35 USC 112 rejection is withdrawn in view of applicant’s amendment.
The following rejections are withdrawn in view of new grounds of rejection necessitated by applicant’s amendments:
Claim(s) 1, 7, 8, 14, 15 and 22 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maiden (US Application: US 2017/0364374, published: Dec. 21, 2017, filed: Jun. 20, 2017).
Claims 2, 3, 9, 10, 16 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Maiden (US Application: US 2017/0364374, published: Dec. 21, 2017, filed: Jun. 20, 2017) in view of Hanekamp (US Patent: 10607298, issued: Mar. 31, 2020, filed: Jul. 30, 2015).
Claims 4, 11, and 18 rejected under 35 U.S.C. 103 as being unpatentable over  Maiden (US Application: US 2017/0364374, published: Dec. 21, 2017, filed: Jun. 20, 2017) in view of Cebertowicz et al (US Application: US 2021/0398136, published: Dec. 23, 2021, filed: Jun. 17, 2020).
Claims 12 and 19 rejected under 35 U.S.C. 103 as being unpatentable over  Maiden (US Application: US 2017/0364374, published: Dec. 21, 2017, filed: Jun. 20, 2017) in view of Matteson (“10 ways Alexa can help you get work done”, pages 1-7, published: Sep. 15, 2017).
Claims 6, 13 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Maiden (US Application: US 2017/0364374, published: Dec. 21, 2017, filed: Jun. 20, 2017) in view of Gelosi (US Application: US 20190377779, published: Dec. 12, 2019, filed: Jan. 9, 2019).
Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Maiden (US Application: US 2017/0364374, published: Dec. 21, 2017, filed: Jun. 20, 2017) in view of Wenzel et al (WO 2015/077897, published: June 4, 2015).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 7, 8, 14, 15,  22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Maiden (US Application: US 2017/0364374, published: Dec. 21, 2017, filed: Jun. 20, 2017) in view of Luna et al (US Application: US 2021/0224937, published: Jul. 22, 2021, EEFD: Jan. 16, 2020). 

With regards to claim 1. Maiden teaches a method (Fig 1: a computer processor/control method that includes memory) of providing an [assistant application] in aiding collaborative digital contract drafting comprising: 
initiating, in response to an input at [an assistant application on] a client device, a collaborative digital contract drafting process aided by  [an assistant application], wherein a finalized digital contract comprises a plurality of clauses that is digitally executed by at least two user accounts (Fig. 1, paragraph 0012, 0022 and 0023: a first party that uses an interface (contract assistance interface) at a device sends a contract to a second party, and the first party initiates a draft response); 

when the collaborative digital contract drafting process is in a drafting phase: 

sending, via the [assistant application], a prompt from a process database to the client device (Fig 1, paragraph 0019 and 0022: a server having a contract process database/program sends an interface that allows a user to select a type of contract); 

receiving, via the [assistant application], a response and initiating a user command based on the response (paragraph 0022: the first party can select a type of contract from the interface); and 

sending, via the [assistant application], the response to a drafting module, when the response selects a template from a contract database or modifies a clause of a digital contract (paragraphs 0023 and 0024: a template is selected for the type from a playbook database and also potential alternative terms/clauses can be sent); 

when the drafting phase is complete and the collaborative digital contract drafting process is in a negotiation phase (paragraph 0023: the first party enters a negotiation phase by sending a proposed suggestion/terms for the contract to the second party): 

sending, via the [assistant application], the digital contract to the at least two user accounts; receiving, via the [assistant application], revisions from the at least two user accounts via the [assistant application] (paragraph 0027: the revisions can be accessible and sent to each party as contract documents); and 

updating the digital contract based on the revisions (paragraph 0027: the contract gets updated based upon agreed revisions); and saving a finalized executed copy of the updated digital contract digitally executed by the at least two user accounts (paragraph 0027 and 0032: the contract is then saved in a database).

However although Maiden teaches an assistant application to aid in a collaborative digital contract, Maiden does not expressly teach the assistant application is an interactive chat bot … the interactive chatbot using a natural language engine. 

Yet Luna et al teaches the assistant application is an interactive chat bot … the interactive chatbot using a natural language engine (paragraphs 0033 and 0049: an application presents a chat interface to interact with a user and analyze user input (such as inputted text words)  via natural language processing to provide subsequent output/action).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Maiden’s ability to use an assistant application to draft/prepare a contract, such that the application that is used to prepare/draft the contract could have been an interactive chat bot type application that parses natural language, as taught by Luna. The combination would have allowed Maiden to have enabled document preparation in an automated and efficient manner while reducing human error (Luna et al, paragraph 0003). 

With regards to claim 7. The method of claim 1, Maiden teaches further comprising: when the collaborative digital contract drafting process is in the negotiation phase: extracting communication data for each user account based on the revisions, wherein the revisions are tracked to each user account and different versions of the digital contract are formed based on tracked changes of each user account (Fig 8 and paragraph 0031 and 0033: different revisions and versions are tracked in documents for the parties involved, and also, the communication/feedback/guidance data of both parties are tracked/logged); and sending, via [the virtual assistant], a prompt, question, or message to each user account based on the communication data (paragraph 0032 and 0033: the assistant can respond from updated data from the updated playbook database).

Additionally, Maiden’s virtual assistant was modified by Luna et al to be an interactive chatbot, as explained in the rejection of claim 1, and is rejected under similar rationale

With regards to claim 8. Maiden and Luna et al teaches a system comprising: a storage configured to store instructions; one or more processors configured to execute the instructions and cause the one or more processors to: initiate, in response to an input at a client device, a collaborative digital contract drafting process aided by interactive chatbot, wherein a finalized digital contract comprises a plurality of clauses that is digitally executed by at least two user accounts; when the collaborative digital contract drafting process is in a drafting phase: send, via the interactive chatbot, a prompt from a process database to the client device; receive, via the interactive chatbot, a response and initiate a user command based on the response; send, via the interactive chatbot, the response to a drafting module, when the response selects a template from a contract database or modifies a clause of a digital contract; when the drafting phase is complete and the collaborative digital contract drafting process is in a negotiation phase: send, via the interactive chatbot, the digital contract to the at least two user accounts; receive, via the interactive chatbot, revisions from the at least two user accounts via the interactive chatbot; update the digital contract based on the revisions; and save a finalized executed copy of the updated digital contract digitally executed by the at least two user accounts, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 14. The system of claim 8, Maiden teaches wherein the one or more processors are configured to execute the instructions and cause the one or more processors to: when the collaborative digital contract drafting process is in the negotiation phase; extract communication data for each user account based on the revisions; and send, via [the virtual assistant], a prompt, question, or message to each user account based on the communication data, as similarly explained in the rejection of claim 7, and is rejected under similar rationale.

Additionally, Maiden’s virtual assistant was modified by Luna et al to be an interactive chatbot, as explained in the rejection of claim 1, and is rejected under similar rationale

With regards to claim 15. Maiden and Luna et al teaches a non-transitory computer readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to: initiate, in response to an input at a client device, a collaborative digital contract drafting process aided by an interactive chatbot, wherein a finalized digital contract comprises a plurality of clauses that is digitally executed by at least two user accounts; when the collaborative digital contract drafting process is in a drafting phase; send, via the interactive chatbot, a prompt from a process database to the client device; receive, via the interactive chatbot, a response and initiate a user command based on the response; send, via the interactive chatbot, the response to a drafting module, when the response selects a template from a contract database or modifies a clause of a digital contract; when the drafting phase is complete and the collaborative digital contract drafting process is in a negotiation phase; send, via the interactive chatbot, the digital contract to the at least two user accounts; receive, via the interactive chatbot, revisions from the at least two user accounts via the interactive chatbot; update the digital contract based on the revisions; and save a finalized executed copy of the updated digital contract digitally executed by the at least two user accounts, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 22. The non-transitory computer readable medium of claim 15, Maiden teaches wherein the non-transitory computer readable medium further comprises instructions that, when executed by the computing system, cause the computing system to: prompt, by the chatbot module, one or more questions in an order based on path and text- based logic to suggest a next clause (Fig 2, paragraphs 0023 and 0024: an interface prompts suggested clauses/terms as a question/proposal ).


With regards to claim 24, which depends on claim 1, the combination of Maiden and Luna et al teaches wherein the input to the interactive chatbot is typing-based input, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maiden (US Application: US 2017/0364374, published: Dec. 21, 2017, filed: Jun. 20, 2017) in view of Luna et al (US Application: US 2021/0224937, published: Jul. 22, 2021, EEFD: Jan. 16, 2020) in view of Hanekamp (US Patent: 10607298, issued: Mar. 31, 2020, filed: Jul. 30, 2015) in view of Eigner et al (US Application: US 2014/0123057, published: May 1, 2014, filed: Oct. 23, 2013).

With regards to claim 2. The method of claim 1, Maiden teaches further comprising … the digital contract .., … generated  by a recommendation module, … the digital contract and the [other] is the digital contract developed by guidance of [the virtual assistant] through the collaborative digital contract drafting process … (paragraphs 0022-0024: the contract can be populated with agreed upon terms between parties (and suggested/recommended by the playbook database) using an interface (that acts as an assistant) that is rendered to provide term guidance when drafting and negotiating).

Additionally, Maiden’s virtual assistant was modified by Luna et al to be an interactive chatbot, as explained in the rejection of claim 1, and is rejected under similar rationale. 

However Maiden and Luna et al does not expressly teach : receiving an input to toggle from and converting  a short-form contract version of the digital contract to a long-form contract version of the digital contract, a correspondence, proposal, or letter,  and the long-form contract version is generated   …by a recommendation module populating clauses determined by other inputs via the interactive chatbot and the short-form contract version 

Yet Hanekamp teaches receiving an input to toggle from and converting a short-form contract version of the digital contract to a long-form contract version of the digital contract, a correspondence, proposal, or letter,  and the long-form contract version is generated   …by a recommendation module populating clauses determined by other inputs via the interactive chatbot and the short-form contract version (column 26, lines 4-40: a user can toggle via a menu item (type of virtual assistance) between short (guided) digital contract filling view and a long more longer/complicated full form by switching from interview to forms mode while (simultaneously) being in a drafting/filling process for the form/contract). 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Maiden’s ability to implement/execute a digital contract that is populated through recommendation logic and also guidance of the virtual assistance interface, such that an input can be accepted to toggle between a short form and long form contract , such that the short form and the long form contract can also be populated, as taught by Hanekamp. The combination would have allowed Maiden to have provided guidance to a user to populate a form by implementing guidance to be supported in both interview and form filling modes (Hanekamp, column 1, lines 15-26).

However the combination does not expressly teach … toggle from and converting a short-form version to a … version …  by … populating clauses determined by other inputs via the interactive chatbot and the short-form contract version.

Yet Eigner et al teaches … toggle from and converting between a short-form version to a …[different] version …  by … populating clauses determined by other inputs via the interactive [application] and the short-form contract version (paragraphs 0078 and 0080: a version of form field data (interpreted as ‘clause’ type data) is mapped to another version of form field data to populate the other version).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Maiden, Luna et al and Hanekamp’s ability to use an interactive chat application to guide a user to populate/produce digital contract document data for a first version (such as short version) or a different second version (such as long version) of a digital contract, such that application would have further included an ability to toggle between the first version and the second version of a digital contract, such that population logic is implemented to convert the first version to the second version, as taught by Eigner et al. The combination would have allowed Maiden, Luna et al, and Hanekamp to have reduced burden when filling out/completing and/or updating forms (Eigner et al, paragraph 0008). 

With regards to claim 3. The method of claim 2, the combination of Maiden, Luna et al,  Hanekamp and Eigner et al teaches wherein the one of the short-form contract version and the long-form contract version that is populated by a recommendation module is populated simultaneously to drafting of the other during the collaborative digital contract drafting process, wherein during the collaborative digital contract drafting process, an option to toggle is available via the interactive chatbot or at the client device, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 9. The system of claim 8, the combination of Maiden, Luna et al,  Hanekamp and Eigner et al teaches wherein the one or more processors are configured to execute the instructions and cause the one or more processors to: receive an input to toggle from and converting a short-form contract version to  a long-form contract version of the digital contract, wherein the long- form contract version is generated  by a recommendation module populating clauses determined by other inputs via the interactive chatbot and the short-form contract version is the digital contract developed by guidance of the interactive chat bot through the collaborative digital contract drafting process, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 10. The system of claim 9, the combination of Maiden, Luna et al,  Hanekamp and Eigner et al teaches wherein the one of the short-form contract version and the long-form contract version that is populated by a recommendation module is populated simultaneously to drafting of the other during the collaborative digital contract drafting process and the one of the short-form contract version and the long-form contract version that is populated by a recommendation module is populated simultaneously to drafting of the other during the collaborative digital contract drafting process, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.

With regards to claim 16. The non-transitory computer readable medium of claim 15, the combination of Maiden, Luna et al,  Hanekamp and Eigner et al teaches wherein the non-transitory computer readable medium further comprises instructions that, when executed by the computing system, cause the computing system to: receive an input to from and converting  a short-form contract version to  a long-form contract version of the digital contract, wherein  the long- form contract version is generated  by a recommendation module populating clauses determined by other inputs via the interactive chat bot and the short-form contract version  is the digital contract developed by guidance of the interactive chatbot  through the collaborative digital contract drafting process, as similarly explained in the rejection for claim 2, and is rejected under similar rationale.

With regards to claim 17. The non-transitory computer readable medium of claim 16, the combination of Maiden, Luna et al,  Hanekamp and Eigner et al teaches the one of the short-form contract version and the long-form contract version that is populated by a recommendation module is populated simultaneously to drafting of the other during the collaborative digital contract drafting process and the one of the short-form contract version and the long-form contract version that is populated by a recommendation module is populated simultaneously to drafting of the other during the collaborative digital contract drafting process, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Maiden (US Application: US 2017/0364374, published: Dec. 21, 2017, filed: Jun. 20, 2017) in view of Luna et al (US Application: US 2021/0224937, published: Jul. 22, 2021, EEFD: Jan. 16, 2020) in view of Cebertowicz et al (US Application: US 2021/0398136, published: Dec. 23, 2021, filed: Jun. 17, 2020).

With regards to claim 4. The method of claim 1, Maiden teaches further comprising: converting the finalized executed copy of the digital contract into [a saved copy] (paragraph 0032: the finalized/agreed upon contract is considered as ‘executed’, and the document copy of the selections are saved).

However Maiden and Luna et al does not expressly teach converting …. Into a smart agreement managed by blockchain technology for transactions covered by the smart agreement to be enforced whereby terms of agreement carried out automatically; and providing one or more application program interfaces (APIs) that correspond directly with properties and methods of the smart agreement.

Yet Cebertowicz et al teaches …. Into a smart agreement managed by blockchain technology for transactions covered by the smart agreement to be enforced whereby terms of agreement carried out automatically; and providing one or more application program interfaces (APIs) that correspond directly with properties and methods of the smart agreement (paragraphs 0024 and 0044-0052: a smart agreement is generated to include contract terms for automatic enforcement and an API can be used to access property data and methods associated with the SPA).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Maiden and Luna et al’s ability to produce a complete/final copy of the contract, such that the produced copy could have been converted into a smart agreement for enforcement, as taught by Cebertowicz et al. The combination would have allowed Maiden to have developed/implemented a solution to ensure compliance in transaction activities (Cebertowicz et al, paragraph 0006)

With regards to claim 11. The system of claim 8, the combination of Maiden, Luna et al and Cebertowicz et al teaches wherein the one or more processors are configured to execute the instructions and cause the one or more processors to: convert the finalized executed copy of the digital contract into a smart agreement managed by blockchain technology for transactions covered by the agreement to be enforced whereby terms of agreement are carried out automatically; and provide one or more application program interfaces that correspond directly with properties and methods of the smart agreement, and is rejected under claim 4, and is rejected under similar rationale.

18. The non-transitory computer readable medium of claim 15, the combination of Maiden, Luna et al and Cebertowicz et al teaches wherein the non-transitory computer readable medium further comprises instructions that, when executed by the computing system, cause the computing system to: convert the finalized executed copy of the digital contract into a smart agreement managed by blockchain technology for transactions covered by the agreement to be enforced whereby terms of agreement are carried out automatically; and provide one or more application program interfaces that correspond directly with properties and methods of the smart agreement, and is rejected under claim 4, and is rejected under similar rationale..

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Maiden (US Application: US 2017/0364374, published: Dec. 21, 2017, filed: Jun. 20, 2017) in view of Luna et al (US Application: US 2021/0224937, published: Jul. 22, 2021, EEFD: Jan. 16, 2020) in view of Matteson (“10 ways Alexa can help you get work done”, pages 1-7, published: Sep. 15, 2017).

With regards to claim 12. The system of claim 8, Maiden teaches wherein the one or more processors are configured to execute the instructions and cause the one or more processors to: when the collaborative digital contract drafting process is in the drafting phase, … poll an education database …. ; and send, via [the virtual assistant], the education content  to the client device (paragraph 0025 and 0026: assistance/guidance is provided by retrieving the guidance in response to a contract being worked on and sending the guidance to the second/first party).

Additionally, Maiden’s virtual assistant was modified by Luna et al to be an interactive chatbot, as explained in the rejection of claim 1, and is rejected under similar rationale.

However Maiden and Luna et al does not expressly teach …  receive, via the virtual assistant, a second response and determine the second response is a question; poll an education database for educational content based on the question; and send, via the virtual assistant, the educational content to the client device.

Yet Matteson teaches …  receive, via the virtual assistant, a second response and determine the second response is a question; poll an education database for educational content based on the question; and send, via the virtual assistant, the educational content to the client device (page 2 and 3: an education/dictionary database is accessed to look up a question for a definition of a specific word and the virtual assistant will return the definition through a lookup function).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Maiden and Luna et al’s ability to draft and negotiate a contract through use of an automated assistant, such that the assistant could have included functionality to respond to a user’s request to obtain a word definition, as taught by Matteson. The combination would have allowed Maiden to have increased productivity and minimized interruptions to workflow (Matteson, page 3). 

With regards to claim 19. The non-transitory computer readable medium of claim 15, the combination of Maiden, Luna et al and Matteson teaches wherein the non-transitory computer readable medium further comprises instructions that, when executed by the computing system, cause the computing system to: when the collaborative digital contract drafting process is in the drafting phase; receive, via the interactive chatbot, a second response and determine the second response is a question; poll an education database for educational content based on the question; and send, via the interactive chatbot, the educational content to the client device, as similarly explained in the rejection of claim 12, and is rejected under similar rationale.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maiden (US Application: US 2017/0364374, published: Dec. 21, 2017, filed: Jun. 20, 2017) in view of Luna et al (US Application: US 2021/0224937, published: Jul. 22, 2021, EEFD: Jan. 16, 2020) in view of Gelosi (US Application: US 20190377779, published: Dec. 12, 2019, filed: Jan. 9, 2019).

With regards to claim 6. The method of claim 1, Maiden teaches further comprising: initiating a recommendation module after the drafting phase is complete; analyzing contract data and identifying … data …; comparing one or more clauses of the plurality of clauses to related stored clauses from a clause database; and sending, via [the virtual assistant], complied recommendation data to the client device (paragraphs 0022, 0024-0026: an initial draft is provided by the user/first-party and then subsequently guidance recommendation is provided via a user interface as a response list).

Additionally, Maiden’s virtual assistant was modified by Luna et al to be an interactive chatbot, as explained in the rejection of claim 1, and is rejected under similar rationale.

However Maiden and Luna et al does not expressly teach Identifying missing data, wherein the missing data includes at least one of one or more missing terms, one or more missing clauses, and one or more missing complementary contracts.

Yet Gelosi teaches Identifying missing data, wherein the missing data includes at least one of one or more missing terms, one or more missing clauses, and one or more missing complementary contracts (paragraphs 0055 and 0087: missing clauses are identified as omitted and the user is notified of the omission (with respect to the clauses)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the inventio to have modified Maiden and Luna et al’s ability to use recommendation logic after an initial drafting to analyze contract data and further identify and provide clauses or terms from a database as recommended data, such that the recommendation logic would have been modified to further include among the identified data, missing clauses, as taught by Gelosi. The combination would have allowed Maiden to have improved document analysis and helped a user comprehend legal documents (Gelosi, paragraph 0037). 

With regards to claim 13. The system of claim 8, the combination of Maiden, Luna et al and Gelosi teaches wherein the one or more processors are configured to execute the instructions and cause the one or more processors to: initiate a recommendation module after the drafting phase is complete; analyze contract data and identify missing data, wherein the missing data includes at least one of one or more missing terms, one or more missing clauses, and one or more missing complementary contracts; compare one or more clauses of the plurality of clauses to related stored clauses from a clause database; and send, via the interactive chatbot, complied recommendation data to the client device, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.

With regards to claim 20. The non-transitory computer readable medium of claim 15, the combination of Maiden, Luna et al and Gelosi teaches wherein the non-transitory computer readable medium further comprises instructions that, when executed by the computing system, cause the computing system to: initiate a recommendation module after the drafting phase is complete; analyze contract data and identify missing data, wherein the missing data includes at least one of one or more missing terms, one or more missing clauses, and one or more missing complementary contracts; compare one or more clauses of the plurality of clauses to related stored clauses from a clause database; and send, via the interactive chatbot, complied recommendation data to the client device, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Maiden (US Application: US 2017/0364374, published: Dec. 21, 2017, filed: Jun. 20, 2017) in view of Luna et al (US Application: US 2021/0224937, published: Jul. 22, 2021, EEFD: Jan. 16, 2020) in view of Wenzel et al (WO 2015/077897, published: June 4, 2015).

With regards to claim 21. The non-transitory computer readable medium of claim 15, Maiden teaches wherein the non-transitory computer readable medium further comprises instructions that, when executed by the computing system, cause the computing system to: [process a contract template ] … modify the digital contract, as similarly explained in the rejection of claim 15, and is rejected under similar rationale. 

Additionally, Maiden’s virtual assistant was modified by Luna et al to be an interactive chatbot, as explained in the rejection of claim 1, and is rejected under similar rationale.

However Maiden and Luna et al does not expressly teach …. receive a contract template stylization request; cause to display a plurality of document visualization options, including a drag and drop option; and modifying the digital contract to reflect a selected visualization modification.

Yet Wenzel et al teaches …. receive a [content] … template stylization request; cause to display a plurality of document visualization options, including a drag and drop option; and modifying the digital contract to reflect a selected visualization modification (paragraphs 0036-0037: different input items that affect the document’s visualization such as audio, text or image can be dragged from options on a screen and dropped to modify the template instance).

It would have been obvious to one of ordinary skill in the art before the effective filing of the inventio to have modified Maiden and Luna et al’s ability to reference a contract template for contract customization/negotiation by at least a first party, such that the contract template instance could have modifiable/customized further by allowing the first party to use visualized drag and drop options to change/customize the contract template instance, as taught by Wenzel et al. The combination would have implemented a more automated process to iterate/change document content (Wenzel et al, paragraph 0003 and 0004)

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over  Maiden (US Application: US 2017/0364374, published: Dec. 21, 2017, filed: Jun. 20, 2017) in view of Luna et al (US Application: US 2021/0224937, published: Jul. 22, 2021, EEFD: Jan. 16, 2020) in view of Nahum et al (US Application: US 2019/0215283, published: Jul. 11, 2019, filed: Mar. 19, 2019).

With regards to claim 23, which depends on claim 1, the combination of Maiden and Luna et al teaches wherein the input to the interactive chatbot is [language] input, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

However Maiden and Luna et al does not expressly teach the type of language input would have been voice-based language input. 

Yet Nahum et al teaches the interactive chatbot is voice-based language input (paragraph 0100: a chat bot processes voice/speech input).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Maiden and Luna et al’s ability to use an interactive chatbot to process input, such that the type of input could have been voice based input, as taught by Nahum et al.  The combination would have provided a user friendly manner to configure invoke chat bot functionality (Nahum, paragraph 0072)

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive.
With regards to claim 1, the applicant argues that Maiden does not expressly teach the newly amended ‘interactive chatbot’. Although the examiner notes that Maiden does teach an application that can interact with the user, the examiner brings in an additional reference (Luna et al) for clarity to address that an interactive application also allows dialog/chat/text input. The examiner respectfully directs attention to the rejection of claim 1 above for a full explanation as to how Maiden is now combined with Luna et al to teach the limitations of concern.
With regards to claims 8 and 15, the applicant argues that they are allowable for reasons presented for claim 1. However, claim 1 has been shown/explained to be rejected above and thus, this argument is not persuasive.
With regards to claims 7, 14 and 22, the applicant argues that they are allowable since they depend upon one of claims 1, 8 or 15. However claims 1, 8 and 15 have been shown/explained to be rejected, and thus, this argument is not persuasive.
With regards to claim 2, the applicant argues Hanekamp does not teach the newly amended “converting a short form contract version of the digital contract to a long form contract version of the digital contract”. In view of the amendment, the examiner has addressed this limitation of concern by further combining Hanekamp and Luna et al with a new reference (Eigner et al). The examiner respectfully directs the applicant’s attention to the rejection of claim 2 above for a full explanation as to how the references are now combined to address the limitation of concern. 
With regards to claims 2-4, 6, 9-13, 16-17 and 19-21, the applicant argues they are allowable for reasons presented for their corresponding independent claims. However this argument is not persuasive since the independent claims have been shown/explained to be rejected above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178